FILED
                            NOT FOR PUBLICATION
                                                                              MAR 11 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

SHABBIR AHMED FUAD,                              No. 15-73201

              Petitioner,                        Agency No. A206-911-272

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 9, 2022**
                                Portland, Oregon

Before: GRABER and BEA, Circuit Judges, and REISS,*** District Judge.

      Petitioner Shabbir Ahmed Fuad, a native and citizen of Bangladesh, seeks

review of a final decision of the Board of Immigration Appeals (“BIA”) dismissing



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Christina Reiss, United States District Judge for the
District of Vermont, sitting by designation.
his appeal from an immigration judge’s denial of Petitioner’s application for

asylum and protection under the Convention Against Torture (“CAT”). We deny

the petition.

       1. Substantial evidence supports the BIA’s finding that Petitioner did not

suffer past persecution or a well-founded fear of future persecution. See Plancarte

Sauceda v. Garland, 23 F.4th 824, 831 (9th Cir. 2022) (reviewing for substantial

evidence the factual findings that underlie the BIA’s denial of asylum and CAT

relief). Petitioner testified that a member of a rival political party beat him with a

flashlight and, afterwards, that Petitioner received several threats. But the single

beating did not result in any visible injury or medical treatment, and the threats

were not fulfilled. Without more, therefore, Petitioner’s cumulative experience in

Bangladesh does not compel a finding of past persecution. See Sharma v. Garland,

9 F.4th 1052, 1063–64 (9th Cir. 2021) (holding that the cumulative effect of

unfulfilled threats and beatings that resulted in no injury did not compel a finding

of past persecution); see also Gu v. Gonzales, 454 F.3d 1014, 1020–21 (9th Cir.

2006) (holding that a single beating that required no medical treatment did not

compel a finding of past persecution); Hoxha v. Ashcroft, 319 F.3d 1179, 1182

(9th Cir. 2003) (holding that unfulfilled threats constituted “harassment rather than

persecution”).


                                           2
      In addition, substantial evidence supports the conclusion that Petitioner

failed to prove that he could not relocate safely within Bangladesh. 8 C.F.R.

§§ 1208.13(b)(2)(ii), 1208.16(b)(3)(i). After rival political members came to his

house and threatened him, Petitioner left home. But Petitioner remained in the

vicinity for the next ten months, staying within thirty kilometers of his home and

even returning home “from time-to-time” to live with his father. Petitioner never

experienced any other attacks or confrontations. Thus, Petitioner’s fear that he will

be targeted throughout Bangladesh some nine years after he left is not objectively

reasonable. See Nagoulko v. I.N.S., 333 F.3d 1012, 1018 (9th Cir. 2003)

(concluding that speculative fear of future harm cannot support an asylum claim).

Accordingly, the BIA permissibly concluded that Petitioner did not meet his

burden of proof for asylum.

      2. Substantial evidence also supports the agency’s conclusion that Petitioner

failed to show that he will “more likely than not” face torture by, or with the

consent or acquiescence of, the government if returned to Bangladesh. 8 C.F.R.

§§ 1208.16(c)(2), 1208.18(a)(1). No evidence in the record shows that Petitioner

had been tortured previously. And a petitioner’s generalized fear of the possibility

of harm in the future, no matter how sincere, cannot compel a conclusion contrary

to that reached by the agency. See Lopez v. Sessions, 901 F.3d 1071, 1078 (9th


                                          3
Cir. 2018) (holding that a generalized threat of future harm “does not provide a

sufficient basis to conclude that any harm . . . would rise to the level of torture”).

Thus, the BIA permissibly denied CAT relief.

      PETITION DENIED.




                                            4